DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

1.	Previous double patenting rejection of has been withdrawn in accordance with Applicants’  

Terminal Disclaimer filed.


2.	Applicant’s arguments under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference of Quan (US 20130195036 A1)  applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seok(US 20150085777 A1) in view of Park (US 20140098724 A1) ,  Liu ( US 20130128798  A1) and Quan (US 20130195036 A1).
claim 1, Seok discloses:
A method for channel sounding in a wireless local area network (WLAN) system performed by an access point (AP) ( Fig 9, Fig 14, [0019]-[0021], [0159]-[0161], NDP sounding), the method comprising: 
broadcasting a beacon comprising information for channel sounding ( Fig 9, [0076], [0126], [0148],  [0132], AP broadcast beacon frame ); 
transmitting a plurality of null data packet (NDP) frames to a station (STA) ( [0091], [0163], [0168], [0190], [0195], AP transmits NDP (as a trigger frame for sounding) to STAs, a BW field of  NDP frame may be configured to indicate different channel bandwidth in a sounding procedure, such as 2/4/8/16 MHz).
Seok does not explicitly disclose:
the beacon comprising information on a sub-channel selective transmission (SST) sounding restricted access window (RAW);  the transmitting NDP (as trigger frame ) in in the SST sounding RAW.
However, the teaching of the beacon comprising information on a sub-channel selective transmission (SST) sounding restricted access window (RAW);  the transmitting NDP (as trigger frame) in in the SST sounding RAW is well known in the art as evidenced by Park.
Park discloses:
the beacon comprising information on a sub-channel selective transmission (SST) sounding restricted access window (RAW) ( Fig 4A, [0018], [0031], [0035], [0038], [0070], [0087], AP assigning time slots to the STAs through transmission of a beacon, AP may allocate a RAW (such as RAW 1) for sub-channel selection, trigger frame, nulling, tones etc);  the transmitting NDP (as trigger frame) in in the SST sounding RAW ( [0031], [0038], [0045], trigger frame in RAW1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park as mentioned above as a modification to Seok, such that the combination would allow to send NDP (as trigger frame) in a RAW, in 
Seok as modified by Park does not explicitly disclose:
wherein the RAW is allocated to the STA only for the channel sounding.
However, the teaching of wherein the RAW is allocated to the STA only for the channel sounding is well known in the art as evidenced by Liu.
Liu discloses:
wherein the RAW is allocated to the STA only for the channel sounding ( [0036]-[0037], [0047], [0052], [0085], during a RAW, only certain types of frames may be sent, such as control, management, and null frames, and during RAW regular data frames transmission would generally not be allowed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu as mentioned above as a modification to Seok (modified by Park), such that the combination would allow to transmit certain types of frames such as null frames e.g NDP during RAW, in order to reserve RAW for specific frames such as NDP without interference from comparatively time-consuming data transmissions.
Seok as modified by Park and Liu does not explicitly disclose:
Transmitting NDPs through a plurality of channels.
However, the teaching of transmitting NDPs through a plurality of channels is well known in the art as evidenced by Quan.
Quan discloses:
Transmitting NDPs through a plurality of channels ( Fig 1, Fig 6-8, [0064]-[0066], AP 104 may send NDPs over one or more channels, simultaneously of sequentially).

Regarding claim 2, Seok as modified by Park, Liu and Quan discloses all the features with respect to parent claim 1 as outlined above.
wherein the AP controls the data transmission by the STA to be over the SST sounding RAW for the channel sounding ( Liu, [0036]-[0037], [0047], [0052], [0085], during a RAW, only certain types of frames may be sent, such as control, management, and null frames, and during RAW regular data frames transmission would generally not be allowed. Park, [0018], [0031], [0035], [0038], AP may allocate a RAW (such as RAW 1) for sub-channel selection).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 3, Seok as modified by Park, Liu and Quan discloses all the features with respect to parent claim 2 as outlined above.
wherein the AP controls transmission of channel information to the AP to be allowed, and other transmission to be prohibited, subsequent to the transmission of the NDP frames in the S ST sounding RAW for the channel sounding ( Liu, [0036]-[0037], during a RAW, only certain types of frames may be sent, such as control, management, and null frames, and during RAW regular data frames transmission would generally not be allowed. Park, [0018], [0031], [0035], [0038], AP may allocate a RAW (such as RAW 1) for sub-channel selection).
the combination is obvious for the same reasons applied to the claim 1.
claim 4, Seok as modified by Park, Liu and Quan discloses all the features with respect to parent claim 1 as outlined above.
wherein the beacon comprises at least one of: a bit value indicating whether the channel sounding is performed through the SST sounding RAW, a bit value to control the transmission by the STA in a duration of the SST sounding RAW, and a bit value indicating a communication type to be performed by the AP (Liu, Fig 13, [0031], [0088]-[0089], beacon would include DTIM which can announce RAW, RAW information element comprising a type field specifying allowed communication during RAW. Park, [0018], [0031], [0035], [0038], AP may allocate a RAW (such as RAW 1) for sub-channel selection).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 5, Seok as modified by Park, Liu and Quan discloses all the features with respect to parent claim 1 as outlined above.
wherein the transmitting comprises: transmitting the NDP frames for a plurality of sectors set by the AP in the SST sounding RAW for the channel sounding ( Seok, claim 8, [0148], [0163], NDP with beamforming, RAW with GID. Park, [0018], [0031], [0035], [0038], AP may allocate a RAW (such as RAW 1) for sub-channel selection).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 6, Seok as modified by Park, Liu and Quan discloses all the features with respect to parent claim 1 as outlined above.
wherein the method further comprising: receiving, from the STA, a report frame including information on at least one channel selected by the STA based on the NDP frames ( Seok, [0020]-[0021], [0162]-[0163], STA may calculate/estimate CSI based on the NDP frame and transmit the result (i.e., feedback information) to the AP, feedback information may include CSI).
Regarding claim 7, Seok as modified by Park, Liu and Quan discloses all the features with respect to parent claim 1 as outlined above.

the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 8, Seok as modified by Park, Liu and Quan discloses all the features with respect to parent claim 1 as outlined above.
wherein the transmitting comprises: transmitting the NDP frames successively at predetermined time intervals ( Seok, Fig 13 c, [0147]-[0149], A predetermined time interval in which access to only specific STA(s) is allowed may also be referred to as a Restricted Access Window (RAW), multiple RAWs; Pantelidou, Fig 3, NDP in RAW slot, a slot duration for each RAW may be different).
Regarding claim 9, Seok as modified by Park, Liu and Quan discloses all the features with respect to parent claim 1 as outlined above.
wherein channel information is estimated based on the NDP frames ( Seok, [0019]-[0021], [0163], estimated information with NDP sounding).
Regarding claim 10, Seok as modified by Park, Liu and Quan discloses all the features with respect to parent claim 1 as outlined above.
wherein the transmitting comprises: transmitting the NDP frames at predetermined time intervals of a short inter- frame space (SIFS) or a point inter-frame space (PIFS) ( Seok, claim 8, claim 12, [0102], NDP with SIFS).

Claim 12 is the apparatus claim corresponding to method claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively, above. In addition, Seok teaches AP with transceiver and processor ( Fig 18).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seok(US 20150085777 A1) in view of Park (US 20140098724 A1) and Quan (US 20130195036 A1).
Regarding claim 11, Seok discloses:
A method for channel sounding in a wireless local area network (WLAN) system performed by a station (STA) (Fig 9, Fig 14, [0019]-[0021], [0159]-[0161], NDP sounding), the method comprising:
 receiving, from an access point (AP), a beacon for channel sounding ( Fig 9, [0076], [0126], [0148],  [0132], AP broadcast beacon frame to STAs ); 
receiving, from the AP, null data packets (NDP) frame for the channel sounding  ( [0091], [0163], [0168], [0190], [0195], AP transmits NDP (as a trigger frame for sounding) to STAs, a BW field of  NDP frame may be configured to indicate different channel bandwidth in a sounding procedure, such as 2/4/8/16 MHz); and 
Seok does not explicitly disclose:
the beacon comprising information on a sub- channel selective transmission (SST) sounding restricted access window (RAW); plurality of NDP frames (as trigger frames) transmitted in in the SST sounding RAW;
However, the teaching of the beacon comprising information on a sub-channel selective transmission (SST) sounding restricted access window (RAW); plurality of NDP frames (as trigger frames) transmitted in in the SST sounding RAW is well known in the art as evidenced by Park.
Park discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park as mentioned above as a modification to Seok, such that the combination would allow to send NDP (as trigger frame) in a RAW, in order to assign time slot (a RAW) for particular communication, and  facilitate selection by the stations of a sub-channel and subsequent communications on the sub-channel between the access point and the station.
Seok as modified by Park does not explicitly disclose:
Receiving a plurality of NDPs through a plurality of channels; estimating channel information based on the plurality of NDP frames received from the AP.
However, the teaching of Receiving a plurality of NDPs through a plurality of channels; estimating channel information based on the plurality of NDP frames received from the AP is well known in the art as evidenced by Quan.
Quan discloses:
Receiving a plurality of NDPs through a plurality of channels (Fig 1, Fig 6-8, [0064]-[0066], AP 104 may send NDPs over one or more channels, simultaneously of sequentially) ; estimating channel information based on the plurality of NDP frames received from the AP ( [0063]-[0064], STA may estimate the quality of one or more channels based on a Null Data packet (NDP) transmitted by the AP 104).


Claim 13 is the apparatus claim corresponding to method claim 11 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 11 respectively, above. In addition, Seok teaches STA with transceiver and processor ( Fig 18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461